Citation Nr: 0003222	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-11 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
February 1966.  Prior to his active service he had two years 
and three months of service in Naval Reserves.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997, 
from the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in February 1998.  It 
was remanded at that time to secure VA medical records and 
any additional private treatment records available.  All 
requested development has been completed and the claim is 
once more properly before the Board.


FINDINGS OF FACT

1.  The veteran was discharged from the Navy in February 1966 
after being found unsuitable for further service due to an 
emotionally unstable personality.

2.  Private medical records show treatment related to anxiety 
and situational depression beginning in June 1980.

3.  VA treatment began in 1993.  The current diagnosis is 
recurrent major depression.

4.  No medical evidence or opinion has shown a relationship 
between the veteran's discharge from service due to a 
personality disorder and his current psychiatric disorder.



CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded and is denied.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows he 
was seen in December 1965 because of difficulty adjusting.  
He described a life-long history of poor interpersonal 
relationships.  He stated that he had few friends because 
people would get angry towards him for no apparent reason.  
He reported that he did not like violence or loud talking and 
that people who drank frightened him.  Personnel aboard his 
ship were allegedly yelling at him for no apparent reason and 
this made him nervous.  He was poorly motivated for continued 
naval service and felt that if he could not get out he would 
crack.

Mental status examination showed his affect was bland with 
mild anxiety.  His stream of thought was coherent but vague.  
His content of thought revealed the use of the mental 
mechanisms of isolation of affect and denial and 
rationalization.  He gave a history of a father who had a 
violent temper and often argued and fought with his mother.  
His brother drank and would get violent with his mother.  He 
used these for his reasons for his distaste of violence.  He 
finished high school but allegedly had no friends because he 
made them angry.  

The impression given was emotionally unstable personality, 
passive aggressive type.  It was recommended that he be 
administratively discharged by reason of unsuitability.  The 
examiner commented that he had been duly diagnosed with a 
character and behavioral disorder which did not require and 
would not benefit from psychiatric hospitalization.

Private medical records, dated in June 1980, show the veteran 
treated for situational depression related to trouble with 
his wife and at work.  Private records dated between June 
1980 and March 1989 show the veteran at various times 
described as anxious, uptight, and depressed.  He was 
prescribed medication by his general practitioner.

VA records first show treatment in June 1993 for mild, 
agitated depression.  In January 1994 he was diagnosed with 
major depression primarily related to financial stress.  VA 
treatment records, dated in May 1994, show the veteran 
reporting disputes with his mother and brother regarding 
their attempts to evangelize him.  He stated that as a child 
his father would take the other children in the neighborhood 
fishing, but not the veteran or his siblings.  He stated that 
he believed his father was ashamed of him.  He complained of 
emotional abuse by his father.  

In February 1995 his diagnosis was briefly changed to BI-
polar, however, in March 1995 the diagnosis was again 
reported as recurrent depression.  In August 1995 a further 
diagnosis of Cluster B personality features was added.  At 
that time he described his father as very belittling during 
childhood.  It was also noted at that time that the veteran 
had been charged with fraud in connection with a business 
dispute.  He gave a history of psychiatric treatment 
beginning in 1994.  He reported that a "fog of confusion" 
overtook his life about two years prior and that he was 
currently facing financial hardship.  

In September 1995 a diagnosis of rule out BI-polar disorder, 
major depressive episode, and schizoaffective disorder was 
entered.  In December 1995 the diagnosis was again described 
as recurrent major depressive episodes with Cluster B 
personality features.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in June 1997.  The veteran stated that he 
got along with everyone in High School and that he 
participated in athletics on the track team.  He reported 
that at the age of 17 he was a school bus driver.  He stated 
that he graduated second in his class during Navy training as 
a boiler technician and had no problems there or in basic 
training.  

He stated that after reporting to his first shipboard 
assignment other sailors taunted him and he lost interest in 
his work.  He stated that he began to have difficulty dealing 
with others.  He reported that upon his return home his 
mother saw a 100 percent change in him and urged him to seek 
private treatment.  He stated that he began private treatment 
shortly after his discharge at a general practitioner named 
Dr. Shreves, who prescribed medication.  After that he stated 
he was treated by Dr. Duffer until 1980, and then by Dr. 
Carter.  

He reported that he believed it was possible that Dr. Carter 
had records from Dr.'s Duffer and Shreves.  He stated that he 
was currently diagnosed with BI-polar disorder and was being 
treated by VA with lithium and Trazodone.  He claimed that he 
believed that he was depressed in service and that he now 
feels like a failure because he has two brothers and an Uncle 
who continued in military service and retired.  

The veteran's mother has submitted a statement on his behalf, 
dated in January 1999.  She reported that before active duty 
the veteran was a happy go lucky young boy and that after 
discharge she and her husband noticed a big change in him.  
His attitude was not good.  

In statements, dated in March and April 1999, the veteran 
reported that he had been unable to locate any records from 
Drs. Cooper and Duffer, and that Dr. Carter had sent his 
records to VA.  He stated that it was Dr. Cooper who first 
treated him after his discharge from service.  He stated that 
he was treated by Dr. Cooper for depression and had been 
given Valium.  He reported that he was treated by Dr. Shreves 
in the early 1970's and that Dr. Duffer took over that 
practice.  Dr. Carter later joined and the practice was 
renamed Alta-Vista family practice.  Records received by VA 
from Dr. Carter contain treatment records dated from April 
1980 to June 1992.

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for an acquired psychiatric disorder.  The first 
element required to show a well-grounded claim is met because 
the medical evidence shows that the appellant has been 
diagnosed with recurrent major depression by VA.  The second 
element of Caluza is also met because the appellant has 
stated that he experienced problems with nervousness and 
depression during service.  However, the third element of a 
well- grounded claim is not met because the appellant fails 
to show the required nexus between his psychiatric disorder 
and any injury or disease in service.  There is no medical 
evidence establishing a link of the current disorder to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding his disability and his belief that it was ongoing 
from discharge, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his current disorder to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The objective evidence of record shows no relationship 
between the veteran's remote active naval service and his 
current psychiatric disorder.  Treatment records from 1993 to 
1996 show no history by the veteran of treatment subsequent 
to service.  Private treatment records show treatment 
beginning in1980 for anxiety and depression related to 
marriage and job difficulties, but show no prior history of 
treatment for mental problems or any relationship to service.  
The veteran has stated that records of earlier treatment 
claimed by him are not available.

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claim for service connection for an 
acquired psychiatric disorder is plausible or otherwise well 
grounded.  Therefore, it must be denied.

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination. 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete and the veteran refers to 
other known and existing evidence which, if submitted, could 
make his claim well grounded, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in March 
1997.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.

Although the RO did not specifically state that it denied the 
appellant's claim for service connection for an acquired 
psychiatric disorder on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Accordingly, the Board denies the appellant's claim 
for service connection for an acquired psychiatric disorder 
as not well grounded.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

